Case 3:19-cv-00418-REP-RCY Document 35 Filed 08/13/20 Page 1 of 1 PageID# 298



                       Court Naoe: UNITED STATES DISTRICT COURT
                       Division: 3
                       Receipt Nuraber: 34683047917
                       Cashier IDs Igarrett
                       Transaction Date: 08/12/2020
                       Payer Name: UHURU 6ARAKA ROUE
                       PLRA CIVIL FILING FEE
                        For: UHURU BARAKA ROUE
                         Case/Party: D-VAE-3-19-CM-000418-001
                        Amount:        $30.00

                       CHECK
                        Check/Honey Order Num; 1932121586
                        Amt Tendered: $30.00

                       Total Due:      $30.00
                       Total Tendered: $30.00
                        Change Amt:    $0.00
